DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
3.	Claims 1-19 are pending. Claims 1-9 are under examination on the merits.  Claims 1, 11 are amended. Claims 10-19 are withdrawn to a non-elected invention from further consideration.
4.	The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending Application No. 16/616,478  has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
5.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Xiongying Tu on 11/16/2021 to cancel claims 10-19. All the claims renumbered accordingly.

Allowable Subject Matter
7.	Claims 1-9 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
et al. (US Pat. No. 9.291,894 B2, hereinafter “Liu”) 
 Liu teaches a color photosensitive composition, based on 100 parts by weight of the color photoresist composition, comprising: 5-10 parts by weight of a pigment dispersion, 5-8 parts by weight of a binder resin, 5-8 parts by weight of a phthalocyanine compound dye, 0.3-0.8 parts by weight of a photoinitiator, 70-85 parts by weight of a photoresist solvent, and 0.1-0.2 parts by weight of an additive, wherein the binder resin may be an epoxy resin, such as the dispersion resin 2388. The alkaline soluble resin may be an aromatic acid acrylate ester, a copolymer of styrene and maleic anhydride, a polyurethane acrylate, a hydroxy-containing polyester acrylate ester, or a combination thereof. Liu does not expressly teach R1 moiety in the 
phthalocyanine compound is selected from at least one of a benzene ring, a naphthalene ring, COOH, -COOCH3, -NH2, -N(CH3)2, -SH, or -SCH3; and R2 is an organic compound containing an O or N coordinating atom. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed color photoresist composition, based on 100 parts by weight of the color photoresist composition, comprising: 5-8 parts by weight of a pigment; 5-8 parts by weight of an alkali soluble resin; 5-8 parts by weight of a phthalocyanine semi-sandwich dye; 0.2-0.6 parts by weight of a photoinitiator; 70-85 parts by weight of a photoresist solvent; and 0.1-0.2 parts by weight of an additive, wherein the phthalocyanine semi-sandwich dye comprises a semi-sandwich type phthalocyanine compound and a dye solvent, and the semi-sandwich type phthalocyanine compound has a structure of Formula 1:

    PNG
    media_image1.png
    246
    392
    media_image1.png
    Greyscale
 Formula 1
3, -NH2, -N(CH3)2, -SH, or -SCH3; and R2 is an organic compound containing an O or N coordinating atom, and the alkali-soluble resin is selected from at least one of an alkyl-substituted acrylic resin, an unsaturated group-substituted acrylic resin, and an epoxy group-substituted acrylic resin.

The embodiment provides a color photoresist composition in which a semi-sandwich type phthalocyanine compound is introduced as a dye, which can effectively alleviate light scattering caused by pigment particles in a photoresist due to its high thermal stability and high solubility, thereby improving transmittance and contrast of a color filter. Accordingly, the presently claimed invention as defined by claims 1-9 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 



















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/16/2021